EXHIBIT 10.12(c)

Advanced Medical Optics, Inc.

EMPLOYEE RESTRICTED UNIT GRANT

TERMS AND CONDITIONS

As of April 2007

Pursuant to the terms of the 2004 Stock Incentive Plan (the “Plan”), Advanced
Medical Optics, Inc., a Delaware corporation, hereby offers to grant to you the
number of Restricted Stock Units set forth in Section 2(a) below, on the terms
and conditions and subject to the restrictions set forth in the Plan and this
Terms and Conditions of Employee Restricted Unit Grant (the “Agreement”).

To accept this offer, you should click the “Acknowledge Grant” button on the
Grant Summary. This Agreement contains important information and you should read
it carefully before you click the Acknowledge Grant button.

1. Definitions. Capitalized terms used in this Agreement that are not otherwise
defined herein shall have the same meanings as in the Plan.

2. Basic Terms.

(a) Restricted Stock Units. AMO hereby offers to grant to you the number of
Restricted Stock Units set forth in the Grant Summary (the “RSUs”).

(b) Price. You are not required to pay any purchase price for the Restricted
Stock Units.

(c) Form of Payment. Except as otherwise provided by the Plan, each RSU granted
hereunder shall represent the right to receive one share of Common Stock upon
the vesting of such RSU.

3. Restrictions on the RSUs. Any RSUs received by you pursuant to this Agreement
shall be subject to the following restrictions:

(a) The RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered until these restrictions lapse and are
removed, and any additional requirements or restrictions contained in this
Agreement or in the Plan have been satisfied, terminated or expressly waived by
AMO in writing.

 



--------------------------------------------------------------------------------

(b) The RSUs shall vest and become payable in accordance with the vesting
schedule set forth in the Grant Summary.

(c) If your employment with the Company is terminated for any reason other than
Job Elimination, death or Total Disability, all of your rights with respect to
RSUs that have not vested shall immediately terminate.

(d) If your employment with the Company is terminated because of your death or
Total Disability, all of your RSUs shall be come fully vested and payable upon
such termination of employment.

(e) If your employment with the Company is terminated due to Job Elimination,
you shall become vested in your RSUs in an amount equal to the difference
between (i) the number of RSUs awarded multiplied by a fraction, the numerator
of which is the number of full calendar months from the date of grant until your
last day of employment and the denominator of which is the total number of
months of the vesting schedule pursuant to the original award and (ii) any RSUs
that vested prior to the date of termination of employment. Any remaining
unvested RSUs shall expire.

(f) In the event of a Change in Control, your RSUs shall become fully vested and
payable as of the date of such Change in Control.

4. Voting and Other Rights. You shall have no rights of a stockholder of the
Company until shares of Common Stock are issued upon vesting of your RSUs.

5. Expiration of the Restricted Term. Upon the vesting of your RSUs as provided
in Section 3 above, the Company is required to withhold for taxes, you hereby
agree, with respect to such RSUs, to pay to the Company, in the form of cash, a
certified or bank cashier’s check, or shares of Common Stock, an amount
sufficient to satisfy any taxes or other amounts required by any governmental
authority to be withheld and paid over to such authority for your account, or to
otherwise make arrangements satisfactory to the Committee for the payment or
withholding of such amounts.

6. Agreement Subject to Plan. This Agreement is made pursuant to all of the
provisions of the Plan, which is incorporated herein by this reference, and is
intended, and shall be interpreted in a manner, to comply therewith. Any
provision hereof which is inconsistent with the Plan shall be superseded by and
governed by this Agreement.

7. No Rights to Continuation of Employment. Nothing in the Plan or this
Agreement shall confer upon you any right to continue in the employ of the
Company or any subsidiary thereof or shall interfere with or restrict the right
of the Company or its stockholders (or of a subsidiary or its stockholders, as
the case may be) to terminate your employment any time for any reason
whatsoever, with or without cause.

 



--------------------------------------------------------------------------------

8. Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choices of laws, of the State of California
applicable to agreements made and to be performed wholly within the State of
California.

9. Agreement Binding on Successors. The terms of this Agreement shall be binding
upon you and upon your heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees.

10. No Assignment. Notwithstanding anything to the contrary in this Agreement,
neither this Agreement nor any rights granted herein shall be assignable by you.

11. Necessary Acts. You hereby agree to perform all acts, and to execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities and/or tax
laws.

12. Invalid Provisions. If any provision of this Agreement is found to be
invalid or otherwise unenforceable under any applicable laws such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein invalid or unenforceable, and all such other provisions shall
be given full force and effect to the same extent as though the invalid and
unenforceable provision was not contained herein.

13. Notices. All notices or other communications required or permitted hereunder
shall be in writing, and shall be sufficient in all respects only if delivered
in person or sent via certified mail, postage prepaid, or by expedited mail
service such as Federal Express or DHL, or facsimile, addressed as follows:

 

 

  If to you:  

At the address as last set forth in the

Company’s employment records

  If to the Company:  

Advanced Medical Optics, Inc.

Attn: General Counsel

1700 E. St. Andrew Pl.

Santa Ana, CA 92705

Fax: (714) 247-8679



--------------------------------------------------------------------------------

14. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding among the parties as to the subject matter hereof.

15. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and taken together shall constitute one and
the same document.

17. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.